Exhibit 10.13

 

AGREEMENT TO ASSIGN SPONSOR WARRANTS

 

February 2, 2018

 

Global Partner Acquisition Corp.

One Rockefeller Plaza, 11th Floor

New York, NY 10020

Attention: Paul J. Zepf

E-mail: pzepf@globalpartnerac.com

 

Continental Stock Transfer & Trust Company

As Warrant Agent

17 Battery Place

New York, NY 10004

Attention: Compliance Department

 

Ladies and Gentlemen:

 

Reference is made to that certain (i) agreement and plan of merger by and among
Global Partner Acquisition Corp. (the “Company”), PRPL Acquisition, LLC, a
wholly owned subsidiary of the Company, Purple Innovation, LLC, InnoHold, LLC
(“InnoHold”), and Global Partner Sponsor I LLC, in its capacity as Parent
Representative, dated as of November 2, 2017 (as amended, the “Merger
Agreement”) and (ii) that certain warrant agreement (the “Warrant Agreement”)
dated as of July 29, 2015, by and between the Company and Continental Stock
Transfer & Trust Company, as warrant agent (the “Warrant Agent”, also referred
to therein as the “Transfer Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Warrant Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Global Partner Sponsor I LLC (“Sponsor”), the Company and
the Warrant Agent hereby agree with the entities identified on Schedule A hereto
(the “Assignees”) as follows:

 

1.Subject to and effective on the Closing, the Sponsor agrees to transfer and
assign to the Assignees all of its right, title and interest in and to the
number of Private Placement Warrants (as defined in the Warrant Agreement) set
forth opposite the names of the Assignees on Schedule A.

 

2.Notwithstanding anything to the contrary in the Warrant Agreement, in
consideration of the assignment of the Private Placement Warrants pursuant
hereto, each of the Assignees hereby agrees as follows:

 

a.Not less than all of the outstanding Warrants may be redeemed, at the option
of the Company, at any time while they are exercisable and prior to their
expiration, at the office of the Warrant Agent, upon notice to the Registered
Holders of the Warrants, as described in Section 6.2 below, at the price of
$0.01 per Warrant (the “Redemption Price”), provided that the last sales price
of the Class A Common Stock reported has been at least $24.00 per share (subject
to adjustment in compliance with Section 4 of the Warrant Agreement), on each of
twenty (20) trading days within the thirty (30) trading-day period ending on the
third Business Day prior to the date on which notice of the redemption is given
and provided that there is an effective registration statement covering the
shares of Common Stock issuable upon exercise of the Warrants, and a current
prospectus relating thereto, available throughout the 30-day Redemption Period
(as defined in (b) below) or the Company has elected to require the exercise of
the Warrants on a “cashless basis” pursuant to subsection 3.3.1 of the Warrant
Agreement.

 



 

 

 

b.In the event that the Company elects to redeem all of the Warrants, the
Company shall fix a date for the redemption (the “Redemption Date”). Notice of
redemption shall be mailed by first class mail, postage prepaid, by the Company
not less than thirty (30) days prior to the Redemption Date (such 30-day period,
the “Redemption Period”) to the Registered Holders of the Warrants to be
redeemed at their last addresses as they shall appear on the registration books.
Any notice mailed in the manner herein provided shall be conclusively presumed
to have been duly given whether or not the Registered Holder received such
notice.

 

c.On and after the Redemption Date, the record holder of the Warrants shall have
no further rights except to receive, upon surrender of the Warrants, the
Redemption Price.

 

d.The Warrants may be exercised, for cash or on a “cashless basis” in accordance
with Section 2.5 of the Warrant Agreement. pursuant to subsection 3.3.1(c) of
the Warrant Agreement,

 

3.The parties hereto hereby agree that all references to “Sponsor” in the
Warrant Agreement shall be deemed to refer to the Assignees and their Permitted
Transferees.

 

4.This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived to any
particular provision, except by a written instrument executed by all parties
hereto.

 

5.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

6.This Agreement shall be construed and interpreted in a manner consistent with
the provisions of the Merger Agreement. The provisions set forth in Sections
10.2, 10.3, 10.5, 10.7, 10.8, 10.10 and 10.13 of the Merger Agreement, as of the
date hereof, are hereby incorporated by reference into, and shall be deemed to
apply to, this Agreement as if all references to the “Agreement” in such
sections were instead references to this Agreement.

 

7.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in the Merger Agreement. Notices to Sponsor shall be
sent to the address of the Purchaser Representative set forth in Section 10.1 of
the Merger Agreement as of the date hereof, and as it may be changed in
accordance with Section 10.1 of the Merger Agreement so long as Sponsor remains
the Purchaser Representative.

 

8.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have not obligations under this Agreement.

 

[Signature page follows]

 



 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  GLOBAL PARTNER SPONSOR I LLC         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 

GLOBAL PARTNER ACQUISITION CORP.         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer         CONTINENTAL STOCK TRANSFER AND TRUST
COMPANY As Warrant Agent         By:  /s/ Henry Farrell   Name: Henry Farrell  
Title: Vice President  

 



 

 

 

Schedule A

 

Name of Assignee:  Number of Warrants Assigned:  Baleen Capital Fund LP 
 836,250  Baleen Capital Investors II LLC   273,750  Greenhaven Road Capital
Fund 1, L.P.   1,200,000  Royce Value Trust, Inc.   750,000  David Capital
Partners Fund, LP   202,500  Pleiades Investment Partners – DC, L.P.   337,500 
Dane Capital Fund LP   150,000 

 

 

 

 

